Citation Nr: 0301358	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  98-01 971	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1. Entitlement to an increase in a 10 percent rating for 
bilateral hearing loss.

2. Entitlement to an increase in a 10 percent rating for 
left ear otitis media with mastoiditis.  

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus, and 
if the claim is reopened, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 RO decision which denied 
a compensable rating for bilateral hearing loss, denied a 
rating in excess of 10 percent for left ear otitis media 
with mastoiditis, and found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for tinnitus.  In March 2002, the RO increased 
the rating for bilateral hearing loss to 10 percent.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by Level II hearing in the right ear and Level 
VI hearing in the left ear.

2.  The veteran's left ear otitis media with mastoiditis 
is manifested by a suppurative process.  This condition 
does not present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as 
to render impractical the application of the regular 
schedular rating standards.

3.  In May 1995, the RO denied the veteran's claim for 
service connection for tinnitus, and he did not appeal.  
Evidence received since the May 1995 RO decision includes 
some evidence which is neither cumulative nor redundant of 
previously considered evidence, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Based on all the 
evidence, the veteran's tinnitus is associated with and 
due to his service-connected bilateral hearing loss and 
left ear otitis media with mastoiditis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for left ear otitis media with mastoiditis have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.87 Diagnostic Code 6200 (2002).

3.  Since the May 1995 final RO decision, new and material 
evidence has been presented, and the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).  Based on all 
the evidence, tinnitus is proximately due to or the result 
of a service-connected disability.  38 C.F.R.§ 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from 
September 1960 to September 1962.  The report of 
separation listed his service specialty as light weapons 
infantryman.  His induction examination in September 1960 
noted normal findings regarding the ears and hearing 
acuity.  An in-service treatment report, dated in April 
1961, indicated that the veteran was given ear drops to 
treat a sore ear.  A June 1962 treatment report noted a 
diagnosis of left otitis media.  A follow-up treatment 
report, dated in July 1962, noted that the veteran had 
been prescribed tetracycline and decongestants, and that 
the left ear was now considerably less red.  The report 
also noted a suspected deformity of a portion of the 
tympanic membrane probably the result of past disease.  
The veteran's separation examination in June 1962 noted 
findings of left otitis media and a scarred and injected 
right tympanic membrane.  The veteran's hearing was shown 
to be 15/15, bilaterally, on whispered voice testing.

In January 1972, the RO issued a decision granting service 
connection and a noncompensable rating for left ear otitis 
media.

A VA examination in November 1977 noted the veteran's 
complaints of pain and hearing loss on the left side since 
1962.  The diagnosis was chronic non-suppurative otitis 
media on the left side with hearing loss.  A VA audiology 
examination, performed in January 1978, noted an 
impression of bilateral, mixed-type hearing loss, mild in 
the right ear and mild-to-moderate in the left ear.  

In a June 1978 decision, the RO characterized the 
veteran's left ear otitis media as including mastoiditis.  
The RO granted secondary service connection (as due to 
service-connected left ear otitis media with mastoiditis) 
and a noncompensable rating for mixed type hearing loss.  

In April 1992, a VA audiological examination was 
conducted.  The report noted findings of sensorineural 
hearing loss in the right ear and mixed type hearing loss 
in the left ear.  A VA ear, nose and throat examination in 
April 1992 indicated that the veteran underwent radical 
mastoid surgery for the left ear in November 1991 and 
again in January 1992.  Physical examination of the ears 
revealed radical mastoid cavity on the left side with some 
mucopurulent discharge.  The right ear was normal.  The 
report concluded with diagnoses of chronic suppurative 
otitis media and mastoiditis, treated surgically, with 
resulting unilateral hearing loss on the left side.

In September 1992, the RO issued a decision which granted 
an increased rating to 10 percent for service-connected 
left ear otitis media with mastoiditis.  

In January 1995, the veteran filed a claim seeking 
increased ratings for his service-connected bilateral 
hearing loss and otitis media with mastoiditis, left ear.  
He also claimed service connection for tinnitus.  

In March 1995, a VA audiological examination was 
conducted.  The examination noted the veteran's complaints 
of bilateral periodic buzzing in his ears, like tinnitus.  
Audiological testing performed during this examination was 
deemed invalid.  A VA ear, nose and throat examination was 
also conducted in March 1995.  Physical examination 
indicated that the veteran's right tympanic membrane and 
mastoid were normal.  His left eardrum appeared slightly 
scarred but intact.  

In May 1995, a VA audiological examination was conducted.  
The examination noted the veteran's complaints of 
bilateral periodic buzzing which has been present since 
his discharge from the service.  He indicated that the 
tinnitus occured only occasionally and that it varied in 
pitch.  Audiological testing revealed sensorineural 
hearing loss in the right ear and mixed hearing loss in 
the left ear.

In May 1995, the RO issued a decision which denied service 
connection for tinnitus.  The RO indicated that service 
connection for tinnitus was denied because it was not 
shown in the veteran's service medical records.  Notice of 
this decision was sent to the veteran in May 1995, and he 
did not appeal.

In October 1996, the veteran filed for increased ratings 
for his service-connected left ear otitis media with 
mastoiditis, and for bilateral hearing loss.  He also 
filed to reopen his claim for service connection for 
tinnitus.  He said he believed his tinnitus was a product 
of his service connected condition.  He also indicated 
that this condition has been present since his discharge 
from the service.

In May 1997, a VA audiological examination was conducted.  
The report of this examination noted the veteran's 
complaints of hearing loss, tinnitus and dizzy spells 
since 1960.  The veteran indicated that his tinnitus 
episodes occured very frequently and bilaterally.  He 
described the tinnitus as a high frequency, variable 
intensity noise that made him feel uncomfortable.  On the 
audiological evaluation, pure tone thresholds, in 
decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

25
25
50
60
LEFT

60
65
70
80

The decibel average at these frequencies was 40 for the 
right ear and 68 for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and 96 percent in the left ear.  The diagnosis 
was sensorineural hearing loss in the right ear and mixed 
type hearing loss in the left ear.  

VA treatment records from 1997 to 2002 concern a variety 
of ailment, not just ear problems.  The records include 
references to the veteran having mastoiditis and being 
prescribed hearing aids.  

In October 1999, a VA audiological examination was 
conducted.  The examination noted the veteran's complaints 
of hearing loss, tinnitus, and dizziness spells.  He gave 
a history of tinnitus since his discharge from the 
service.  On the audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
35
60
70
LEFT

60
75
80
80

The decibel average at these frequencies was 49 for the 
right ear and 74 for the left ear.  Speech audiometry 
revealed speech recognition ability of 86 percent in the 
right ear and 80 percent in the left ear.  The diagnosis 
was sensorineural hearing loss in the right ear and mixed 
hearing loss in the left ear.

An April 2001 treatment report noted the veteran's 
complaints of two episodes of dizzy spells.  

In a March 2002 decision, the RO increased the bilateral 
hearing loss rating to 10 percent.

II.  Analysis

The veteran contends that his service-connected bilateral 
hearing loss and left ear otitis media with mastoiditis 
warrant increased evaluations.  He also claims that 
service connection should be granted for tinnitus.  
Through correspondence, the rating decision, the statement 
of the case, and supplemental statement of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claims.  Pertinent records 
have been obtained, and the veteran has been given the 
necessary VA examinations.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  Bilateral Hearing Loss

The RO has rated the veteran's bilateral hearing loss as 
10 percent disabling.

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the 
numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the 
degree of disability from service-connected hearing loss, 
the rating schedule establishes eleven auditory acuity 
levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness. 38 
C.F.R. § 4.85 (2002). 

The current rating criteria, effective June 10, 1999, 
contains a new regulation, 38 C.F.R. § 4.86 (2002), 
concerning evaluation of exceptional patterns of hearing 
impairment.  Such regulation provides: 

(a) When the pure tone threshold at 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever results in the 
higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever results in the 
higher numeral. That numeral will then 
be elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The test results from the May 1997 VA audiological 
examination show the average decibel threshold (for the 
frequencies of 1000, 2000, 3000, and 4000 hertz) was 40 
decibels for the right ear, and this ear had speech 
discrimination of 98 percent.  Under Table VI of 38 C.F.R. 
§ 4.85, this translates to Level I hearing in the right 
ear.  At this examination, the average decibel threshold 
(for the frequencies of 1000, 2000, 3000, and 4000 hertz) 
was 68 decibels for the left ear, and this ear had speech 
discrimination of 96 percent.  Under Table VI of 38 C.F.R. 
§ 4.85, this translates to Level II hearing in the left 
ear.  Entering Table VII of 38 C.F.R. § 4.85, with Level I 
hearing for the right ear and Level II hearing for the 
left ear, results in a 0 percent rating for bilateral 
hearing loss under Diagnostic Code 6100.  The new rating 
method for exceptional patterns of hearing was not in 
effect at the time of this examination, but if it is used, 
the right ear would be assigned Level I hearing under the 
normal rating method, the left ear would be assigned Level 
V under the special rating method, and the result would 
still be bilateral hearing loss which is noncompensable.

The October 1999 VA audiological examination showed that 
the average decibel threshold (for the  frequencies of 
1000, 2000, 3000, and 4000 hertz) was 49 decibels for the 
right ear, and this ear had speech discrimination of 86 
percent.  Under Table VI of 38 C.F.R. § 4.85, this 
translates to Level II hearing in the right ear.  At this 
examination, the average decibel threshold (for the 
frequencies of 1000, 2000, 3000, and 4000 hertz) was 74 
decibels for the left ear, and this ear had speech 
discrimination of 80 percent.  Under Table VI of 38 C.F.R. 
§ 4.85, this translates to Level V hearing in the left 
ear.  The Board notes, however, that the left ear findings 
at this examination do qualify for consideration under 
Table VIa of 38 C.F.R. § 4.86.  Using this section, the 
veteran's hearing level in the left ear this translates to 
a Level VI hearing.  As the higher numeral is the 
appropriate one to use, the veteran's left ear is 
considered to have Level VI hearing.  Entering Table VII 
of 38 C.F.R. § 4.85, with Level II hearing for the right 
ear and Level VI hearing for the left ear, results in a 10 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.

The Board concludes that the veteran's service-connected 
bilateral hearing loss is appropriately rated as 10 
percent disabling.  Based on the application of the rating 
criteria to the audiometric evidence in this case, a 
disability rating higher than 10 percent for bilateral 
hearing loss may not be granted.  The preponderance of the 
evidence is against the claim for a higher rating for 
bilateral hearing loss.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



B. Left ear Otitis Media with Mastoiditis

A 10 percent is currently assigned for left ear otitis 
media with mastoiditis under the provisions of 38 C.F.R. § 
4.85, Diagnostic Code 6200.  Under the version of 
Diagnostic Code 6200 in effect prior to June 10, 1999, 
chronic, suppurative otitis media is assigned a maximum 
rating of 10 percent during the continuance of the 
suppurative process.  The rating is to be combined with 
ratings for loss of hearing. 38 C.F.R. § 4.87a, Diagnostic 
Code 6200 (1998).  Similarly, 38 C.F.R. § 4.87, Diagnostic 
Code 6200 in effect as of June 10, 1999, provides a 
maximum rating of 10 percent for chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination) during suppuration, or with aural polyps.  
Hearing impairment and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss of skull, are to be evaluated separately.  38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (2002).

The evidence indicates the veteran's left ear otitis media 
with mastoiditis is manifested by complaints of infection 
and intermittent drainage.  The evidence is indicative of 
otitis media with a suppurative process, for which a 
maximum 10 percent evaluation is assignable under either 
the old or new schedular criteria of Code 6200.

Ratings generally are to be on the basis of the Rating 
Schedule.  However, in exceptional cases, where the 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
of Pension Service, upon field station submission, is 
authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability.  The 
governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The Board does not have authority to 
assign an extraschedular rating in the first instance, 
although in appropriate cases it may refer the matter to a 
designated VA official for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet.App. 337 
(1996).  Here, there is no showing that the veteran's left 
ear otitis media with mastoiditis involves an exceptional 
or unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to warrant a higher evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Thus 
the Board will not refer the case for extraschedular 
consideration.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for this disability.  Thus 
the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

C.  Tinnitus.

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be 
established on a secondary basis for a disability shown to 
be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Unappealed decisions of the RO are final, although a 
previously denied claim may be reopened and considered if 
new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  During the 
time applicable to the present case, "new and material 
evidence" means evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The last final denial of the veteran's claim for service 
connection for tinnitus was the RO's rating decision in 
May 1995.  Evidence available at the time of that decision 
did not document tinnitus during service or for years 
later, nor was there medical evidence to link post-service 
tinnitus with the veteran's active duty.  Evidence 
received since the May 1995 RO decision includes medical 
records showing current tinnitus and indicating the 
veteran's hearing loss is increasing in severity.  There 
are also recent statements which provide a more detailed 
historical account of tinnitus.  Some of the recent 
evidence is neither redundant nor cumulative of previously 
considered evidence, and some of the recent evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran has also 
raised a new theory of secondary service connection for 
tinnitus.  The Board holds that new and material evidence 
has been submitted to reopen the claim for service 
connection for tinnitus.  38 C.F.R. § 3.156.  Thus the 
Board will now address the merits of the reopened claim 
for service connection.  Manio, supra.

The medical evidence as a whole does not document tinnitus 
during the veteran's service or for several years later, 
although the veteran states he has had the condition ever 
since service.  He has service-connected bilateral hearing 
loss, diagnosed as sensorineural on the right and mixed 
type (both sensorineural and conductive) on the left.  He 
is also service-connected for left ear otitis media with 
mastoiditis.  While there are multiple causes of tinnitus, 
some medical authorities indicate it often accompanies or 
stems from sensorineural hearing loss.  See, e.g., 2 
Cecil, Textbook of Medicine, § 464 at 2119-2120 (18th ed. 
1988).  Moreover, the note with the current rating code 
for otitis media seems to indicate that a complication of 
otitis media may be tinnitus.

As noted, secondary service connection may be given for 
disability which is due to an established service-
connected condition.  38 C.F.R. § 3.310.  The evidence in 
its entirety appears to be about evenly balanced on the 
question of whether the veteran's tinnitus is due to his 
service-connected bilateral hearing loss and left ear 
otitis media with mastoiditis.  Giving him the benefit of 
the doubt (38 U.S.C.A. § 5107(b)), the Board finds that 
such secondary relationship is shown, and thus secondary 
service connection for tinnitus is warranted.  


	ORDER

An increased rating for bilateral hearing loss is denied.

An increased rating for left ear otitis media with 
mastoiditis is denied.

The claim for service connection for tinnitus is reopened, 
and service connection for tinnitus is granted.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

